Per Curiam.
1. Remaindermen, whose estate is vested subject to divestiture upon their death before the life-tenant, can not, during the existence of the precedent life-estate, maintain a suit to cancel a deed executed by the life-tenant individually and also as their trustee, purporting to convey the estate in solido. Latham v. Inman, 88 Ga. 505 (15 S. E. 8).
2. Eor the foregoing reason the court did not err in sustaining the general demurrer to the petition.

Judgment affirmed.


All the Justices concur, except Gilbert, J., not presiding.